Citation Nr: 1413260	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the 4th and 5th carpometacarpals, right hand, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran provided testimony while sitting at the RO via videoconference in March 2013; this hearing was conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA paperless claims file (an electronic data-based system) associated with the Veteran's claim.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As to the instant claim seeking an increased rating in excess of 10 percent for the service-connected right hand fingers, for the reasons discussed below, remand is necessary.

In the course of his March 2013 hearing, the Veteran testified that his affected two fingers were worse than in 2010, when he was last examined.  The Veteran is shown to have been most recently examined for his fingers in December 2009; this is more than four years ago.  He complained of decreased gripping ability, and limited range of motion of his 4th and 5th fingers.  His attorney argued that the degree of disability relating to his fingers was essentially equitable with functional amputation.  The Veteran also testified that all of his medical care was accomplished through VA.


Therefore, due to the passage of time (since December 2009) and the Veteran's assertions of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of his service-connected 4th and 5th right hand fingers.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The examination must include findings as to the degree of range-of-motion loss due to pain on use, and adequate findings regarding ankylosis, as required by 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

As noted, the Veteran testified that he was receiving VA medical treatment.  While VA outpatient treatment records are included within Virtual VA, dated to November 2013, the RO appears to have only reviewed VA medical records dating through May 2011.  See October 2012 Supplemental Statement of the Case (SSOC).  For example, an April 2013 VA orthopedic surgery consult shows that the Veteran had a failed synthetic implant for carpometacarpal arthritis at the base of the 4th and 5th metacarpals.  As this claim needs to be remanded anyway, the RO in its readjudcation of this matter should ensure that it has reviewed all available and contemporaneous VA medical treatment records.  .

The Board points out that where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all VA treatment records dated from November 2013 to the present.  These records should be associated in the Veteran's paper claims folder or Virtual VA.  All attempts to secure this evidence must be documented in the claims file.  If the RO/AMC cannot locate such records (or concludes that no such records exist), the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then:  (a) notify the Veteran and his attorney of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The RO/AMC should ensure that the Veteran is scheduled for a VA examination to determine the nature and severity of his service-connected right hand fingers (4th and 5th).  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct range of motion testing of the affected fingers and provide the findings in the report.  The examiner should also indicate whether there is ankylosis of any of the affected fingers.  The examiner should comment on the presence and extent of any instability, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  All findings must be reported in detail.

3.  Thereafter, and following conducting any further development deemed necessary as a result of any VA medical records obtained and associated with the record pursuant to the development sought in 1. above, and after the examination ordered as part of 2. above, the case should then be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



